DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 November 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8, 9, 23 and 24 recite the limitation "the first communication channel".  There is insufficient antecedent basis for this limitation in the claim as neither claim 1 (for  claims 8 and 9) or claim 15 (for claims 23 and 24) recite a “first communication channel”.  Claims 1 and 15 recite “a communication channel”, “a secure communication channel” and “a second communication channel”, and the claimed “first communication channel could refer to either the recited “a communication channel” or “a secure communication channel”.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-9, 15-18, 20, 23-24 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,321,475. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent an obvious variation and reorganization of the claims of the ‘475 Patent and on that basis the claims of the ‘457 Patent anticipate the claims of the instant application. 
As to claim 1, the ‘457 Patent discloses a method for the selective establishment and use of at least one secure communication channel to facilitate the exchange of data objects containing private or sensitive information in a network environment (Claim 1: A method comprising), the method comprising:
establishing a communication channel between a first network entity and a second network entity (Implied by: Claim 1: causing a non-secure communication channel between the first network entity and the second network entity to be terminated based at least in part on causing the first secure communication channel to be established); 
receiving at the first network entity, a request comprising a contextual data object from the second network entity Claim 1: receiving, at a secure transfer system, a request comprising at least a contextual data object and an authentication data object from a first network entity to establish a secure communication channel with a second network entity); 
in an instance in which the contextual data object is indicative of a need for a secure communication channel causing the secure communication channel to be established between the secure transfer system and the second network entity (Claim 1: determining from said request whether the contextual data object is indicative of a need for a secure communication channel between the first network entity and the second network entity; in an instance in which the contextual data object is indicative of the need for the secure communication channel, automatically causing a first secure communication channel to be established between the secure transfer system and the second network entity); 
causing a second communication channel to be established between the secure transfer system and the first network entity (Claim 1: automatically causing a first secure communication channel to be established between the secure transfer system and the second network entity and a second secure communication channel to be established between the secure transfer system and the first network entity); 
receiving, at the secure transfer system via the secure communication channel, a data object comprising said private or sensitive information associated with the second network entity (Claim 2:  The method of claim 1, further comprising: receiving, at the secure transfer system, via the first secure communication channel, a data object comprising the non-public information associated with the second network entity); and 
transmitting via the second communication channel, a set of status information associated with the data object (Claim 2: and transmitting, via the second secure communication channel, a set of status information associated with the data object), 
wherein said status information is indicative of whether the data object was successfully transmitted via the secure communication channel (Claim 3: “The method of claim 1, wherein: the contextual data object comprises at least one of: a reason for the communication or a description of the communication; or the authentication data object comprises at least one of: a voice scan, a facial scan, a fingerprint scan, previously provided authentication indicia, or a query response.” Authentication data object comprises the status information and a query response is indicative of the data object containing the query being received). 
As to claim 2, the ‘457 Patent discloses the method of claim 1, wherein said causing the secure communication channel to be established between the secure transfer system and the second network entity comprises automatically causing the secure communication channel to be established between the secure transfer system and the second network entity (Claim 1: automatically causing a first secure communication channel to be established between the secure transfer system and the second network entity and a second secure communication channel to be established between the secure transfer system and the first network entity).
As to claim 3, the ‘457 Patent discloses the method of claim 1, wherein the first network entity comprises a contact portal system (Claim 5: The method of claim 1, wherein the first network entity is a contact portal system comprising one or more of: an online interface, one or more servers, a chatbot, an artificial intelligence program, or an interactive voice recognition system.).  
As to claim 4, the ‘457 Patent discloses the method of claim 3, wherein the contact portal system comprises an online interface or an interactive voice response (IVR) system accessible via one or more communication channels (Claim 5: The method of claim 1, wherein the first network entity is a contact portal system comprising one or more of: an online interface, one or more servers, a chatbot, an artificial intelligence program, or an interactive voice recognition system.).  
As to claim 6, the ‘457 Patent discloses the method of claim 1, further comprising: receiving, at the first network entity, from the second network entity, an authentication data object, wherein the authentication data object comprises one or more of: a password, voice scan, a facial scan, a fingerprint scan, a query response, a social security number, a portion of the social security number, a last four digits of the social security number, or a pin number (Claim 4: The method of claim 1, wherein: the contextual data object comprises at least one of: a reason for the communication or a description of the communication; the authentication data object comprises at least one of: a voice scan, a facial scan, a fingerprint scan, previously provided authentication indicia, or a query response; or determining that the contextual data object is indicative of the need for the secure communication channel comprises receiving or detecting one or more of: a particular word, gesture, tone, textual object, phrase, or action).
As to claim 8, the ‘457 Patent discloses the method of claim 1, wherein the first communication channel is secure (Claim 1: determining from said request whether the contextual data object is indicative of a need for a secure communication channel between the first network entity and the second network entity; in an instance in which the contextual data object is indicative of the need for the secure communication channel, automatically causing a first secure communication channel to be established between the secure transfer system and the second network entity).  
As to claim 9, the ‘457 Patent discloses the method of claim 1, wherein the first communication channel is not secure (Implied by: Claim 1: causing a non-secure communication channel between the first network entity and the second network entity to be terminated based at least in part on causing the first secure communication channel to be established).
As to claim 10, the ‘457 Patent discloses the method of claim 1, further comprising: transmitting the private or sensitive information towards the second network entity (Claim 2: The method of claim 1, further comprising: receiving, at the secure transfer system, via the first secure communication channel, a data object comprising the non-public information associated with the second network entity; and transmitting, via the second secure communication channel, a set of status information associated with the data object).  
Claims 15-18, 23 and 24 recite an apparatus commensurate in scope to the method of claims 1-4, 8 and 9 and are thus rejected under a substantially similar rationale.
As to claim 20, the ‘457 Patent discloses the apparatus of claim 15, wherein the contextual data object comprises an indication of a reason for the communication (Claim 3: The method of claim 1, wherein: the contextual data object comprises at least one of: a reason for the communication or a description of the communication; or the authentication data object comprises at least one of: a voice scan, a facial scan, a fingerprint scan, previously provided authentication indicia, or a query response).  
Claim 30 recites a non-transitory computer readable medium commensurate in scope to the method of claim 1 and is thus rejected under a substantially similar rationale.

Claims 1-4, 6, 8-9, 15-18, 20, 23-24 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,762,221 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent an obvious variation and reorganization of the claims of the ‘475 Patent and on that basis the claims of the ‘457 Patent anticipate the claims of the instant application. 
As to claim 1, the ‘457 Patent discloses a method for the selective establishment and use of at least one secure communication channel to facilitate the exchange of data objects containing private or sensitive information in a network environment , the method comprising (Claim 1: A method for the selective establishment and use of secure communication channels to facilitate the exchange of data objects containing potentially sensitive information in a network environment, the method comprising):
establishing a communication channel between a first network entity and a second network entity (Implied by: Claim 2: The method of claim 1, the method further comprising: causing a non-secure communication channel between the first network entity and the second network entity to be terminated based at least in part on causing the first secure communication channel to be established); 
receiving at the first network entity, a request comprising a contextual data object from the second network entity (Claim 1: receiving, at a secure transfer system, a request comprising at least a contextual data object and an authentication data object from a first network entity to establish a secure communication channel with a second network entity); 
in an instance in which the contextual data object is indicative of a need for a secure communication channel causing the secure communication channel to be established between the secure transfer system and the second network entity (Claim 1: determining from said request that the contextual data object is indicative of a need for a secure communication channel between the first network entity and the second network entity; causing a first secure communication channel to be established between the secure transfer system and the second network entity); 
causing a second communication channel to be established between the secure transfer system and the first network entity (Claim 1: causing a second secure communication channel to be established between the secure transfer system and the first network entity); 
receiving, at the secure transfer system via the secure communication channel, a data object comprising said private or sensitive information associated with the second network entity (Claim 1: receiving, at the secure transfer system via the first secure communication channel, a data object comprising non-public information associated with the second network entity); and 
transmitting via the second communication channel, a set of status information associated with the data object (Claim 1: transmitting, via the second secure communication channel, a set of status information associated with the data object), 
wherein said status information is indicative of whether the data object was successfully transmitted via the secure communication channel (Claim 12:  said second request comprising at least a contextual data object and an authentication data object, wherein the contextual data object comprises at least a reason for the communication or a description of the communication and the authentication data object comprises at least a voice scan, a facial scan, a fingerprint scan, or a query response). 
As to claim 2, the ‘457 Patent discloses the method of claim 1, wherein said causing the secure communication channel to be established between the secure transfer system and the second network entity comprises automatically causing the secure communication channel to be established between the secure transfer system and the second network entity (Claim 1: wherein said first secure communication channel and said second secure communication channel are automatically caused to be established in response to the outcome of said determining being in the affirmative).
As to claim 3, the ‘457 Patent discloses the method of claim 1, wherein the first network entity comprises a contact portal system (Claim 3: The method of claim 1, wherein the first network entity is a contact portal system comprising an online interface or an interactive voice response (IVR) system through a communication channel with a call center agent).
As to claim 4, the ‘457 Patent discloses the method of claim 3, wherein the contact portal system comprises an online interface or an interactive voice response (IVR) system accessible via one or more communication channels (Claim 3: The method of claim 1, wherein the first network entity is a contact portal system comprising an online interface or an interactive voice response (IVR) system through a communication channel with a call center agent).  
As to claim 6, the ‘457 Patent discloses the method of claim 1, further comprising: receiving, at the first network entity, from the second network entity, an authentication data object, wherein the authentication data object comprises one or more of: a password, voice scan, a facial scan, a fingerprint scan, a query response, a social security number, a portion of the social security number, a last four digits of the social security number, or a pin number (Claim 3:  wherein the contextual data object is at least a reason for the communication or a description of the communication, and wherein the authentication data object comprises at least one of a voice scan, a facial scan, a fingerprint scan, or a query response).
As to claim 8, the ‘457 Patent discloses the method of claim 1, wherein the first communication channel is secure (Claim 1: causing a first secure communication channel to be established).
As to claim 9, the ‘457 Patent discloses the method of claim 1, wherein the first communication channel is not secure (Claim 2:  causing a non-secure communication channel between the first network entity and the second network entity to be terminated based at least in part on causing the first secure communication channel to be established).  
Claims 15-18, 23 and 24 recite an apparatus commensurate in scope to the method of claims 1-4, 8 and 9 and are thus rejected under a substantially similar rationale.
As to claim 20, the ‘457 Patent discloses the apparatus of claim 15, wherein the contextual data object comprises an indication of a reason for the communication (Claim 3: wherein the contextual data object is at least a reason for the communication or a description of the communication, and wherein the authentication data object comprises at least one of a voice scan, a facial scan, a fingerprint scan, or a query response).
Claim 30 recites a non-transitory computer readable medium commensurate in scope to the method of claim 1 and is thus rejected under a substantially similar rationale.

Allowable Subject Matter
Claims 7, 10-14, 19 and 22 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2009/0199276 by Schneider discloses creating an on demand secure authentication session
U.S. Patent Application Publication No. 2002/0157019 by Kadyk et al. discloses the negotiation of a secure session
 U.S. Patent Application Publication No. 2003/0065950 by Yarborough discloses the transmission of information in data objects
U.S. Patent No. 8,620,666 to Whitmore et al. discloses a contact portal system 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432